DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Application 16/950,648 filed on 11/17/2020 which is a continuation of application 16/735,403 (now U.S. Patent No. 10,861,035) which is a continuation of application 15/876,692 (now U.S. Patent No. 10,552,857) which is a continuation of application 13/527,540 (now U.S. Patent No. 9,875,482). The Examiner notes that application 13/527,540 was reversed by the PTAB on 09/20/2017. 
Claims 1-18 are currently pending and examined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,861,035 B2, claims 1-16 of U.S. Patent No. 10,552,857 B2, and claims 1-16 of U.S. Patent No. 9,875,482 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patents. The limitations of the instant application are broader than the limitations of the patents. Therefore, the limitations of the patents are in essence a “species” of the generic invention of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Prior Art
The Examiner notes that after a thorough search on the claims as currently presented, and the reversal of the prior art rejection in the parent application (13/527,540) by the PTAB, the 
Aguilar, JR et al. (US 2007/0265091) which discloses the concept of providing event notifications for offline characters from within a persistent world online game. 
Mosites et al. (US 2011/0312423) discloses the concept of generating game-based incentives to users of online games to purchase goods. 
Auterio et al. (US 2012/0040746) discloses the concept of providing game-based incentivies to users of online games as reward for performing certain actions. 
Van Luchene et al. (US 2008/0207327) discloses the concept of presenting marketing offers to players from an in game alert service provider. 
Tribal Wars, “Notifications On Incoming Attacks”, available on May 7, 2012, retrieved from https://forum.tribalwars.net/index.php?threads/notification-on-incoming-attack.254163/, discloses the concept of receiving a notification of an attack while being offline. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAM REFAI/Primary Examiner, Art Unit 3681